                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION




 UNITED STATES OF AMERICA                              CASE NO. 1:19-cr-129

                                                       JUDGE BLACK
        vs.

 JAMMELL JOHNSON(1),
 MARTEZ BROWN(2),
 MICHAEL JOINTER(3), and
 DWAYNE PALMORE (4),

                Defendants.



                                   PROTECTIVE ORDER

       On the motion of the United States of America, by Ashley Brucato, Assistant United States
Attorney, pursuant to Federal Rule of Criminal Procedure 16(d), and for good cause shown,

       IT IS HEREBY ORDERED THAT:

        1.     All materials, including documents, electronic data, and audio/visual materials,
provided by the Government to the defense in this action pursuant to Rule 16 of the Federal Rules
of Criminal Procedure; Title 18, United States Code, Section 3500; Brady v. Maryland; or United
States v. Giglio, are considered “Confidential Information.” Confidential Information includes
not only the materials provided, but the contents and/or information contained within those
materials.

       2.      Confidential Information disclosed by the Government during the course of
proceedings in this action:

              a)      Shall be provided to defense counsel of record;
              b)      Shall be reviewed with the Defendant only in defense counsel’s presence,
                      except for audio/visual recordings (if any) involving confidential
                      informant(s), which will be maintained at the U.S. Attorney’s Office for the
                      Southern District of Ohio and are available for defense counsel’s inspection
                      only, although draft transcripts of statements made by the Defendant on
                      such recordings will be provided to defense counsel and can be shared with
                      the Defendant;
               c)     Shall not be given to the Defendant, and the Defendant is prohibited from
                      maintaining in his possession, any confidential information or any notes
                      about confidential information, regardless of who prepared the notes;
               d)     Shall be used by the defendant and his counsel only for purposes of
                      defending this criminal action;
               e)     Shall not be disclosed in any form by the defendant or his counsel to any
                      persons, except to those persons designated in paragraph 2(f) below;
               f)     For purposes of this Order, Designated Persons are defined as:
                         i.  investigative, secretarial, clerical, paralegal and student personnel
                             employed full-time or part-time by defense counsel;
                        ii.  independent expert witnesses, investigators or expert advisors
                             retained—pursuant to a written retainer agreement—in connection
                             with this action; and
                      iii.   such other persons as hereafter may be authorized by agreement, in
                             writing, of the parties or by the Court upon the defendant's motion.

        3.      Prior to any disclosure of Confidential Information to Designated Persons, defense
counsel shall provide a copy of this Order to Designated Persons. Designated Persons shall be
subject to the terms of this Order and shall sign the acknowledgment attached to this Order,
indicating that they have received and reviewed the terms of this Order and understand that they
are bound by it before being provided with, shown, or read the contents of any materials produced
pursuant to terms of this Order. Designated Persons may not, under any circumstances, disclose
Confidential Information to anyone other than the defendant and his counsel.

        4.       Confidential Information disclosed to defense counsel during the course of
proceedings in this action, including all copies made of said material, shall, at the conclusion of
this matter, either be returned to the Government or shredded and destroyed in a method approved
by the parties or the Court. This matter will be concluded upon expiration of the period for a
motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255; direct appeal from
any verdict in the above-captioned case; the period of direct appeal from any order dismissing any
of the charges in the above-captioned case; or the granting of any motion made on behalf of the
Government dismissing any charges in the above-captioned case, whichever date is latest.

        5.      Defense counsel will not attach any materials produced pursuant to this Order to
any public filings with the Court or publicly disclose any such materials or their contents in any
other manner, without prior notice to the Government. If defense counsel and the Government
cannot agree on the manner in which the materials or their contents may be publicly disclosed, the
parties shall seek resolution of such disagreements by the Court.


                                                2
       6.     If any dispute should arise between the parties to this action as to whether any
documents, materials, or other information is Confidential Information subject to the provisions of
this Order, such documents, materials, and information shall be considered Confidential
Information pending further Order of this Court.

       7.      The provisions of this Order shall not be construed as preventing the disclosure of
any information in any motion, hearing, or trial held in this action or to any district or magistrate
judge of this Court for purposes of this action, provided that such disclosure

       SO ORDERED.



                                                 ___
                                                   ____
                                                   __ ________
                                                      ____  ____
                                                             ________________
                                                                           ____
                                              _________________________________
                                                 N. TIMOTHY
                                              HON.   TIMO
                                                        M TH
                                                        MO     HY S. BLACK
                                              U.S. DISTRICT COURT JUDGE  JUD




                                                 3
Appendix A


                                   ACKNOWLEDGMENT


       The undersigned hereby acknowledges that s/he has read the Protective Order entered in

the United States District Court for the Southern District of Ohio in the case captioned United

States v. Jammell Johnson et al., Criminal No. 1:19-cr-129, understands its terms, and agrees to

be bound by each of those terms. Specifically, and without limitation, the undersigned agrees not

to use or disclose any Confidential Information made available to her/him other than in strict

compliance with the Order. The undersigned acknowledges that her/his duties under the Order

shall survive the termination of this case and are permanently binding, and that failure to comply

with the terms of the Order may result in the imposition of sanctions by the Court.




DATED: ___________________                          BY: _______________________________

                                                                    (type or print name)




                                                    SIGNED: ___________________________




                                                4
